Evans, Judge,
concurring specially. I concur in the judgment of affirmance only, and not in all that is said in the opinion. I do not agree that § 18 of the Retailers and Consumers Sales and Use Tax Act (Ga. L. 1951, pp. 360, 380) is an extraordinary remedy solely for the benefit of the Commissioner. Under the facts of this case it is shown that the taxpayer had failed to keep records of individual sales, cash register tapes, sales journals of the sales, and daily records. The taxpayer made a voluntary disclosure to the Commissioner of all records kept by him. The taxpayer had prepared his return by the use of bank deposits as a record of gross sales. After making an audit of the taxpayer’s purchases, the Commissioner felt that the records and documents furnished by the taxpayer were inaccurate, and insufficient to verify the correctness of the Sales and Use Tax return of the business. The Commissioner made his assessment based upon a purchase plus mark-up method, using the records of the Alcohol Control Unit as to the sales to the taxpayer as the basis for computing liquor purchases. The Commissioner likewise obtained records from beer distributors of their sales to the taxpayer, and these records were used as a basis for computing beer purchases. Thus there appeared to be no necessity for the filing of the 10-day notice to produce records since the taxpayer had voluntarily assisted the agents of the Commissioner in the audit. It is my opinion that an issue of fact remains, based upon whether or not the taxpayer’s liability as computed by the Commissioner properly reflects the taxes due, or whether the bank deposits of sales which were used in preparing the Sales and Use Tax return by the taxpayer are correct. Both parties are entitled upon a trial of this issue to offer any and all evidence available to prove their respective claims as to the tax liability. The mere fact that the taxpayer failed to keep the proper records as to individual sales does not, per se, prove him guilty of fraud so as to authorize the Commissioner’s method of determining the tax to be absolutely correct. A jury might consider all the facts and make a determination upon the facts different from both the taxpayer’s method and the Commissioner’s *132method since neither relies upon the individual sales of the taxpayer.